Citation Nr: 1622230	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include consideration of whether the death resulted from willful misconduct.


REPRESENTATION

Appellant I.S. represented by:  Stephen E. Hoffman, Attorney
Appellant L.I. appears pro se


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1994 to January 2010.  He died while on active duty in January 2010.  The appellants are I.S., his surviving spouse, and L.I., the custodian of S.S., the Veteran's minor child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this matter in February 2015 and August 2015.  

The Board notes that when the Board originally remanded this matter for further development in February 2015, the Veteran's widow, I.S., was the only appellant.  In May 2015, the appeal of L.I. on behalf of the Veteran's son, S.S., was certified to the Board.  The case returned to the Board with I.S. and L.I./S.S. all listed as interested parties.  

In August 2015, the Board determined that this case was a contested claim case as there were two claims for death and indemnity compensation (DIC) from two different claimants.  See M21-1MR, Part III, Subparts v, Ch.3 and vi, Ch. 6, Section A-1-c.  The case was remanded in August 2015 to afford the appellants the special procedural protections as outlined in 38 U.S.C.A. § 7105(A) (West 2014); 38 C.F.R. §§ 19.100-02, 20.500-04 (2015), and to determine which party was the proper claimant for DIC benefits.  38 U.S.C.A. §§ 1310, 1311, 1313 (West 2014).  

The RO then determined that this claim is not a "contested claim" under 38 C.F.R. § 19.100-02.  A claim is considered to be contested when a favorable decision on one claim results in the denial of another claim for the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 U.S.C.A. § 7105(A); 38 C.F.R. § 20.3(p) (2015).  Nonetheless, in this instance, as will be discussed below the Board finds that entitlement to the benefits sought is not warranted, and therefore neither party would be eligible for these benefits as service connection for the cause of death is not warranted in this case.  As a result, the Board will not determine whether this is a contested claim as neither party is entitled to receive benefits based on the facts of the case.  


FINDINGS OF FACT

1.  The Veteran's death certificate listed the immediate cause of the Veteran's death on January [redacted], 2010, as acute and chronic alcoholism; the other significant condition contributing to death included cardiomegaly.

2.  The Veteran was not service-connected for any disabilities at the time of his death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.307, 3.159, 3.312 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided to the surviving spouse I.S. in June 2011.  However, notice was not provided to L.I./S.S.  The Board finds that there was no prejudicial error in failing to provide notice to L.I./S.S. as L.I. submitted a timely notice of disagreement in October 2011 acknowledging that she received the administrative decision and that she was appealing the findings.  Through her notice of disagreement and other statements the Board finds that she demonstrated actual knowledge of the claim and her ability to appeal the administrative decision.  See Vazquez-Flores v. Peake, 22. Vet. App. 37, citing Dalton v. Nicholson, 21 Vet. App. 23-30-31 (2007) (finding actual knowledge can be established by statements or actions by the claimant that demonstrate an awareness of what is necessary to substantiate his or her claim).  Further, the laws governing this claim were provided to L.I./S.S. in the November 2013 Statement of the Case and May 2015 and November 2015 Supplemental Statements of the Case.  In light of the foregoing, the Board finds that VA has discharged its duty to notify L.I./S.S.  L.I. demonstrated actual knowledge pertaining to all relevant notice requirements and has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, however, the Veteran was not service connected for any disorders prior to his death.  Moreover, the June 2011 notice letter to I.S. set forth the requirements for entitlement to DIC benefits, as did the November 2013 Statement of the Case to L.I..  Therefore, the Board determines that the requirements of Hupp, to the extent that they are applicable to this case, have been met.  

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records (STRs) are on file.  Two VA opinions were obtained in February 2013 and April 2015 pertaining to the Veteran's cause of death.  

The Board also notes that actions requested in the prior Remands have been undertaken.  Indeed, a subsequent VA medical opinion was obtained in April 2015 and it was determined that there was no need to develop the case under the contested claims procedures.  Accordingly, the Board finds that there has been substantial compliance with the prior Remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board Remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellants.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service Connection

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, such as hypertension or cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2015).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  An injury or disease incurred during active military, naval or air service shall not be deemed to have been incurred in line of duty if such injury or disease was the result of abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301 (2015).  

Notwithstanding the aforementioned, service connection for alcohol abuse is possible if the abuse of alcohol was acquired secondary to, or is a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (2001).  However, "veterans can only recover if they can adequately establish that their alcohol...abuse disability is secondary to or is caused by their primary service-connected disorder...Such compensation would only result where there is clear medical evidence establishing that the alcohol...abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol...abuse disability is not due to willful wrongdoing."  Id. at 1381.

Initially, the Board notes that it has reviewed all the evidence of record in this case, including but not limited to the Veteran's STRs, the Department of Defense reports, the VA records, and the appellants' contentions.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence, including that submitted by the appellants, will be summarized where appropriate.  

The appellant I.S. contends that the Veteran suffered from an undiagnosed heart condition which contributed to his eventual demise.  To support her contentions, she submitted buddy statements from follow service members describing the Veteran complaining of chest pain during service, but not seeking treatment.  

The evidence shows that the Veteran served approximately 15 years in the Navy, and that he was on active duty service when he passed.  At the time of his death, the Veteran was not service-connected for any disabilities.

The death certificate showed that the immediate cause of the Veteran's death was "acute and chronic alcoholism"; the other significant condition contributing to death included cardiomegaly.  

As noted above, the Veteran was not service-connected for any disabilities at the time of his death.  As such, the only aspect of the appellants' claim for consideration is whether the cause of the Veteran's death listed on his death certificate should have been service-connected based on the evidence of record.  

In this regard, the STRs do not show any complaints, treatment, abnormalities or diagnosis for cardiac symptoms or a condition affected by alcohol abuse in service.  The Veteran had ongoing medical treatment during service, but most of his treatment appeared to be for musculoskeletal complaints.  There was no indication of any mental health treatment or treatment for chest pain or similar symptoms.  Following the Veteran's death, the Department of Defense conducted an investigation to determine whether the Veteran's death was in the line of duty or due to misconduct.  Their findings were primarily based on the written statement from the Veteran's roommate that described the Veteran's heavy alcohol consumption the day of his death, and while the roommate noted that the Veteran had fallen and hit his head on the sidewalk the night before his death, he also asserted that the Veteran was able to stand up and walk inside to go to bed.  The Department of Defense report also noted the medical examiner's finding during the autopsy that the Veteran's head injury from falling did not cause any injury or trauma to his brain, although his heart and liver were enlarged.  The autopsy report noted that the Veteran had cardiomegaly, pulmonary edema and congestion, cerebral edema, and elevated levels of alcohol in the blood.  The Department of Defense report concluded that the Veteran died of chronic alcoholism, and that since alcoholism was a disease incurred in the line of duty, his death was incurred in the line of duty.

In February 2013 a VA physician reviewed the file and noted that the Veteran had been diagnosed with cardiomyopathy, but that the Veteran's chronic alcoholism resulted in cardiomyopathy with subsequent death.  The Board found this opinion inadequate and remanded the matter in February 2015 for a subsequent opinion.  In April 2015 a VA examiner reviewed the Veteran's file.  The VA examiner opined that the Veteran's acute and chronic alcoholism was not the immediate cause of death, as death by chronic alcoholism produces different results such as liver infections, causing death.  However, the VA examiner rationalized that alcoholism was likely the underlying cause of the Veteran's death, and that the Veteran's cardiomegaly was a symptom of the effect of chronic drinking on his heart.  Further, the VA examiner noted that the contributing condition leading to the primary/immediate cause of the Veteran's death included chronic alcoholic liver disease.  More importantly, the VA examiner opined that it was less likely than not that the Veteran had a medical condition unrelated to alcohol consumption which caused, contributed substantially or materially to, or aided or lent assistance to the Veteran's death.  The VA examiner reasoned that the Veteran's cerebral edema could have resulted from the fall the Veteran had, but that he did not develop a concussion based on his ability to stand and walk inside to go to bed.  Moreover, the VA examiner opined that the Veteran's brain edema was likely a result of acute alcohol poisoning due to acute heart failure, which preceded and led to his cardiac arrest.  

In weighing opinions, less weight is afforded to the February 2013 VA examiner's opinion that the Veteran's chronic alcoholism resulted in cardiomyopathy with subsequent death.  This opinion is given limited weight as it does not provide a sufficient rationale to describe the relationship between the Veteran's cardiac symptoms and alcoholism and how they affected his demise.  However, the Board finds that the April 2015 VA examiner's opinion is highly probative as it is based upon a full review of the Veteran's claims file, including all evidence regarding the nature and etiology of the disabilities which ultimately led to the Veteran's death.  The April 2015 VA examiner's opinion is also consistent with the other evidence of record, including the Veteran's treatment records and the Department of Defense report and other lay statements.  Under the circumstances, the Board finds that the probative medical evidence of record establishes that a service-connected disability or disabilities did not cause or contribute substantially or materially to the Veteran's death.

The Board has considered the Department of Defense's determination that the Veteran's alcoholism was a disease incurred in the line of duty, and as a result, his death was deemed in the line of duty.  Service department line of duty determinations that injury, disease or death was not due to misconduct will be binding on VA unless they are patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n) (2015).  

In this case, there is no question that the Veteran had consumed a large quantity of alcohol and that he was intoxicated prior to going to bed for the night.  VA regulations provide that if in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  In addition, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol, which is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  

As discussed above, the Veteran's abuse of alcohol led to his death.  As such, the Board finds that the Veteran's use of alcohol constituted willful misconduct under VA regulations.  38 C.F.R. §§ 3.1(n), 3.301.  Due to this willful misconduct, the Board finds that the Department of Defense's determination that the Veteran's death was incurred in the line of duty is patently inconsistent with the laws governing service connection for the cause of death.  

In evaluating the appellants' claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the appellant I.S. has attributed the Veteran's chest pain and cardiac symptoms to his death.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities at issue or the Veteran's death to his active duty service.  The appellants, as lay persons, are not competent to create the requisite causal nexus for the disabilities at issue or the cause of death.  Although lay persons are competent to provide opinions on certain medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the issues regarding the etiology of the disabilities in question and the cause of the Veteran's death fall outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellants possess.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir. 2007).  

The Board notes that the sum of the evidence, including the opinions by both VA examiners, supports a finding that the underlying cause of the Veteran's death was his alcoholism, and that his death was the result of willful misconduct.  As the Veteran had no service-connected disabilities, the appellants cannot show that the Veteran was entitled to service connection for alcohol abuse.  Although cardiomegaly was a contributing cause to the Veteran's demise, there is also insufficient evidence that any cardiac condition should have been service-connected.  Moreover, no physician has ever stated that the cardiac symptoms caused or contributed substantially or materially to the Veteran's death.  The totality of the evidence suggests that the Veteran's alcoholism caused his cardiac symptoms, which suggests that these cardiac symptoms were an intervening, rather than principal cause of the Veteran's death.  Treatment notes are consistent with this finding.  

With respect to the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 2014), which is part and parcel of the claim for service connection for the cause of death, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318.  In this case, the evidence does not show that the Veteran was permanently and totally disabled at the time of his death due to a service-connected condition.  As noted, the Veteran was not service-connected for any disability at any point in time, and there is no indication that the Veteran's cardiac condition or alcoholism manifested in a way that would cause them to become service-connected.  Moreover, as noted the Veteran's death involved willful misconduct.  As such, the DIC benefits must be denied as a matter of law.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Therefore, the benefit of the doubt doctrine does not apply and the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Service connection for the cause of the Veteran's death, to include consideration of whether the death resulted from willful misconduct, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


